Case: 19-11091     Document: 00515605504          Page: 1   Date Filed: 10/16/2020




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                October 16, 2020
                                   No. 19-11091                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                        versus

   Gabriel Deshawn Barry,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                               No. 7:19-CR-7-3


   Before Smith, Clement, and Oldham, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          Gabriel Barry pleaded guilty of conspiracy to possess with intent to
   distribute methamphetamine (“meth”), admitting to selling 122 grams. His
   sentence, however, was based on the sale of 1,023.5 grams as a result of the
   conversion of $14,658 to 852.2 grams in calculating the drug quantity. Barry
   appeals on the grounds that there was insufficient evidence to conclude the
   money constituted proceeds from drug sales and that, even if there were,
   there was insufficient evidence to conclude such sales were relevant conduct.
   Finding no clear error, we affirm.
Case: 19-11091       Document: 00515605504             Page: 2      Date Filed: 10/16/2020




                                        No. 19-11091


                                              I.
           Federal agents received information from the Wichita Falls Police
   Department (“WFPD”) that Barry was involved in a drug-trafficking opera-
   tion with Darryl Ray and others. Shortly thereafter, the police executed a
   controlled buy from one of Barry’s alleged co-conspirators. Following that,
   the WFPD searched Barry’s home and seized meth, other drugs, and $14,658
   in cash. They arrested Barry and charged him with state counts of manufac-
   ture/delivery of a controlled substance.
           After being released on bond, Barry and Ray engaged in three meth
   transactions, all of which were controlled buys by government agents. Fol-
   lowing those buys, the government charged Barry with conspiracy to possess
   with intent to distribute meth, giving rise to the present case.
           Barry pleaded guilty to that charge. In the factual basis of the plea, he
   admitted to supplying “at least approximately 122 grams of actual metham-
   phetamine” as part of that conspiracy. But the presentence report (“PSR”)
   said that Barry was responsible for selling 1,023.5 grams, much more than the
   122 grams to which he admitted. The difference was driven by the PSR’s
   converting the $14,658 to 852.2 grams of meth.1 Based on that higher quan-
   tity, after accounting for acceptance of responsibility, Barry’s offense level
   was 31, corresponding to a guidelines range of 151 to 188 months given
   Barry’s criminal history. Without including the quantity converted from the
   seized cash, the range would have been 100 to 125 months.
           Barry objected to the PSR’s inclusion of the cash in its drug-quantity
   finding. But the district court overruled his objection and adopted the PSR



           1
             The PSR might contain a mathematical error, but because the base offense level
   is the same for anywhere between 500–1500 grams of the relevant type of meth, any such
   error is harmless. See U.S.S.G. § 2D1.1(c)(3).




                                              2
Case: 19-11091      Document: 00515605504            Page: 3    Date Filed: 10/16/2020




                                      No. 19-11091


   and its addendum. The court then sentenced Barry to 160 months, specifying
   that, regardless of the guideline range, the sentence was appropriate under
   the sentencing factors of 18 U.S.C. § 3553(a). Barry appeals his sentence on
   two grounds related to inclusion of the converted cash in the drug-quantity
   calculation.

                                           II.
          We review a district court’s interpretation of the Sentencing Guide-
   lines de novo and its factual findings for clear error. United States v. Cisneros-
   Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). Factual findings are “clearly
   erroneous only if, based on the entire evidence, we are left with the definite
   and firm conviction that a mistake has been committed.” United States v.
   Akins, 746 F.3d 590, 609 (5th Cir. 2014) (cleaned up). “There is no clear
   error if the district court’s finding is plausible in light of the record as a
   whole.” Cisneros-Gutierrez, 517 F.3d at 764 (quoting United States v. Juarez-
   Duarte, 513 F.3d 204, 208 (5th Cir. 2008) (per curiam).

                                          III.
          Barry challenges the conversion of the $14,658 to 852.2 grams on two
   bases. First, Barry posits that before it could approximate the quantity of
   drugs based on the seized money, the court needed to find that the amount
   of drugs seized did not reflect the scale of the offense. Second, Barry asserts
   that there was insufficient evidence connecting the money to drug sales.

                                           A.
          Barry contends the district court erred in approximating the drug
   quantity at all without first finding the quantity seized did not reflect the scale
   of the offense. But the court did make such a finding, albeit implicitly.
          “Where there is no drug seizure or the amount seized does not reflect
   the scale of the offense, the court shall approximate the quantity of the con-




                                           3
Case: 19-11091        Document: 00515605504              Page: 4      Date Filed: 10/16/2020




                                         No. 19-11091


   trolled substance.” U.S.S.G. § 2D1.1 cmt. n.5. Because that is the only
   authority for converting money into a drug quantity, judges, for the purpose
   of calculating the base offense level, must find that one of the two situations
   contemplated by § 2D1.1 Note 5 is present before doing so. See United States
   v. Henderson, 254 F.3d 543, 544 (5th Cir. 2001) (Garza, J., specially concur-
   ring). But there is no requirement that such a finding be explicit. Adopting
   the PSR and overruling an objection to it can constitute a sufficient finding
   where the facts in the PSR support such a finding.2
           By recommending Barry be held accountable for the $14,658 in addi-
   tion to the drugs seized in the controlled buys, the PSR and its addendum
   found the amount seized did not reflect the scale of the offense. Barry ob-
   jected to that, and the district court overruled his objection and adopted the
   PSR and its addendum. In doing so, it implicitly found that the amount seized
   did not reflect the scale of the offense.

                                               B.
           “The district court’s calculation of the quantity of drugs involved in
   an offense is a factual determination.” United States v. Alford, 142 F.3d 825,
   831 (5th Cir. 1998). Therefore, we review for clear error Barry’s argument
   that the evidence was insufficient to connect the $14,658 to drug sales.3
           At sentencing, district courts may consider estimates of the quantity
   of drugs involved in the offense. Id. at 832. So long as a court is convinced,


           2
            See United States v. Guzman-Reyes, 853 F.3d 260, 266 (5th Cir. 2017) (holding that
   adopting a PSR makes implicit findings); see also United States v. Marin-Payan,
   672 F. App’x 435, 436−37 (5th Cir. 2016) (per curiam); United States v. Resendez,
   45 F. App’x 323 (5th Cir. 2002) (per curiam).
           3
             The government asserts that Barry failed to preserve this issue, so our review
   should be for plain error only. Because we conclude the district court did not commit clear
   error, we need not resolve this.




                                               4
Case: 19-11091        Document: 00515605504             Page: 5      Date Filed: 10/16/2020




                                         No. 19-11091


   by a preponderance of the relevant and sufficiently reliable evidence, that
   money came from relevant drug sales, it may convert the money to a drug
   quantity. See United States v. Betancourt, 422 F.3d 240, 247 (5th Cir. 2007).
   “While a PSR generally bears sufficient indicia of reliability, bald, conclu-
   sionary statements do not acquire the patina of reliability by mere inclusion
   in the PSR.” United States v. Rico, 864 F.3d 381, 385 (5th Cir. 2017)
   (cleaned up).
           Barry’s argument is essentially that the lack of direct evidence tying
   the $14,658 to meth sales renders the PSR’s statement that the money consti-
   tuted drug proceeds such a “bald, conclusionary statement.” Specifically,
   Barry avers that nobody told the officers who seized the money it was drug
   proceeds, the money was not found in close proximity to the seized drugs,
   and the controlled buys to which he pleaded guilty happened months later.
   Moreover, Barry asserts that alternative sources of the money—including it
   belonging to other family members who lived at Barry’s residence and its
   being savings—cannot be ruled out. Therefore, he reasons, there was insuf-
   ficient evidence supporting the inclusion of the cash in the drug quantity.
           Though Barry is correct that there is little direct evidence tying the
   money to sales of meth, there is ample circumstantial evidence. First, WFPD
   officers were aware of Barry’s alleged involvement in a drug-trafficking con-
   spiracy far before the search, and the controlled buy from his co-conspirator
   before the search indicates the conspiracy was already active. Second, the
   seizure of money gave rise to state law charges for manufacture/delivery of a
   controlled substance, which is probative of the state’s belief that the money
   was connected to drugs.4 Third, physical proximity notwithstanding, the


           4
            See United States v. Bowdach, 561 F.2d 1160, 1175 (5th Cir. 1977) (“At a sentenc-
   ing, a Court can consider many matters that might not be admissible at a trial including
   evidence of crimes for which the defendant has been indicted but not convicted . . . .”).




                                               5
Case: 19-11091         Document: 00515605504               Page: 6      Date Filed: 10/16/2020




                                           No. 19-11091


   WFPD did seize meth at the same time they seized the money. Fourth,
   though they happened after the money was seized, Barry’s three meth sales
   for a total of $2,100 are probative of how Barry, who was unemployed and
   previously had only part-time employment, could have accrued such a large
   sum of cash. Though Barry asserts there are alternative sources for the
   money, he presented no evidence supporting those possibilities.5
           Nothing about those facts leaves us “with the definite and firm con-
   viction” that the district court’s inference that the $14,658 came from the
   sale of 852.2 grams of meth was mistaken. Akins, 746 F.3d at 609. Therefore,
   there is no clear error.

                                                IV.
           Barry challenges the inclusion of the $14,658 in the drug-quantity cal-
   culation on the ground that any drug sales connected to the cash were not
   relevant conduct. Even assuming the money constituted drug proceeds, he
   maintains, there was insufficient evidence for the court to conclude the
   money was relevant to the controlled buys for which he was convicted.
           “In determining a defendant’s base offense level, a district court may
   consider other offenses in addition to the acts underlying the offense of con-
   viction, as long as those offenses constitute relevant conduct as defined in the
   Guidelines.” United States v. Barfield, 941 F.3d 757, 762 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 1282 (2020) (internal quotation marks omitted). Conduct
   is relevant if it is “part of the same course of conduct or common scheme or
   plan as the offense of conviction.” Id. (quoting U.S.S.G. § 1B1.3(a)(2)).


           5
              See United States v. Trujillo, 502 F.3d 353 (5th Cir. 2007) (concluding that a dis-
   trict court may adopt facts in the PSR if they “have an adequate evidentiary basis with
   sufficient indicia of reliability and the defendant does not present rebuttal evidence or
   otherwise demonstrate that the information in the PSR is unreliable” (quoting United
   States v. Cabrera, 288 F.3d 163, 173−74 (5th Cir. 2002))).




                                                 6
Case: 19-11091      Document: 00515605504           Page: 7    Date Filed: 10/16/2020




                                     No. 19-11091


   “Particularly in drug cases, this circuit has broadly defined what constitutes
   ‘the same course of conduct’ or ‘common scheme or plan.’” Id. at 763
   (quoting United States v. Bryant, 991 F.2d 171, 177 (5th Cir. 1993)). More-
   over, a district court’s determination of what constitutes relevant conduct is
   a factual finding we review for clear error. United States v. Williams, 610 F.3d
   271, 292 (5th Cir. 2010).

          Offenses “qualify as part of the same course of conduct if they are . . .
   part of a single episode, spree, or ongoing series of offenses.” United States
   v. Rhine, 583 F.3d 878, 886 (5th Cir. 2009) (quoting U.S.S.G. § 1B1.3, cmt.
   n.5(B)(ii)). We look to “the degree of similarity of the offenses, the regularity
   (repetitions) of the offenses, and the time interval between the offenses.” Id.
   (same). Furthermore, “[a] weak showing as to any one of these factors will
   not preclude a finding of relevant conduct; rather, when one of the above fac-
   tors is absent, a stronger presence of at least one of the other factors is
   required.” Id. (cleaned up).
          Barry’s argument again hinges on the lack of direct evidence about
   where the $14,658 came from. The lack of direct evidence as to when the
   transactions that produced the money might’ve occurred, or of what drugs
   might’ve been involved in those sales, precludes concluding that it is relevant
   conduct, he contends.
          But, as above, there is ample circumstantial evidence to satisfy the
   factors we looked to in Rhine. First, though there is no direct evidence of
   what drugs were involved in sales earning the money, the fact that the WFPD
   seized meth when it took the money is sufficient circumstantial evidence for
   the district court to conclude the cash resulted from meth sales as well; this
   is particularly so because Barry admitted to receiving meth since “in or
   before [the month the money was seized].”
          Second, WFPD seized the money only two months before the first




                                          7
Case: 19-11091      Document: 00515605504           Page: 8   Date Filed: 10/16/2020




                                     No. 19-11091


   controlled buy. And though there is no direct evidence of when the sales
   producing the money might’ve taken place, the WFPD’s information coming
   only a month before the seizure supports the district court’s conclusion that
   the sales were recent. That close of a temporal proximity is a particularly
   strong indicator of relevance—enough to overcome weakness in another
   factor. See United States v. Ocana, 204 F.3d 585, 590−91 (5th Cir. 2000) (“It
   is well settled in this circuit that offenses which occur within one year of the
   offense of conviction may be considered relevant conduct for sentencing.”).
   The temporal proximity also differentiates this case from United States v.
   Wall, 180 F.3d 641, 645 (5th Cir. 1999), which Barry cites, as there the alleg-
   edly relevant conduct occurred four years after the conduct leading to con-
   viction. Those facts are enough that we are again not left “with the definite
   and firm conviction” that the finding that the conduct was relevant was
   erroneous. Akins, 746 F.3d at 609.
          AFFIRMED.




                                          8